Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered.
 
					Status of Claims
	Claims 1-8, 10-18 and 20 are pending.
	Claims 1-8, 10-18 and 20 have been examined.
	Claims 1 and 11 have been amended in the response filed 6/28/2022. 
	 Claims 9 and 19 have been cancelled in the response filed 6/28/2022.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-18 and 20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims 1 and 11 recitation: “and is capable of gelation at a temperature between 40-80 degrees Celsius” renders the claims indefinite. This is a functional limitation and it is not clear what specifically is required to make this functional limitation occur. Applicant’s specification does not clear up the issue. The specification merely recites “in an embodiment ... is capable of gelation at a temperature between 40-80 degrees Celsius”. Accordingly one of ordinary skill in the art is not apprised of the proper metes and bounds of the claim so as to avoid infringement”. To overcome the rejection, Applicant should amend the claim to include any limitations required to enable this language, cancel the language or argue that the claim as written is capable of performing the claim limitation. For purpose of examination, it is presumed the latter is true. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moradi-Araghi et al. US 2014/0144628 (Moradi).

Claims 1 and 11:
Moradi teaches:
A polymer system consisting essentially of: abstract teaches:polymer system capable of crosslinking to form a gel; [0020] teaches PEI crosslinked  polymer gel systems; [0008] teaches methods to sweep or displace oil from the reservoir and [0009] teaches “more effective sweep of the reservoir” i.e. a method to improve sweep efficiency (claim 11); [0061] teaches “sweeping reservoirs”;
a polymer, the polymer comprising acrylamide; 2-acrylamido-2-methylpropane sulfonic acid (AMPS);  [0041], [0019], [0038] teaches as preferred applicant’s claimed acrylamide and AMPS combination; 
and polyethylene glycol diacrylate; [0026] teaches using this as a crosslinking monomer, and as such the monomer would become part of the polymer or polymer system; [0028] teaches this crosslinker as preferred, also see 
and a crosslinker comprising polyethyleneimine; see title and [0018] which teaches PEI as preferred; 
wherein the polymer is in inverse emulsion form; [0042] teaches making the polymer by inverse emulsion polymerization so this meets the claim limitation.
Injecting and use of the polymer system as an injection fluid in petroleum production is taught in the abstract, [0004] and throughout Moradi.
Moradi does not specifically teach “consisting essentially of” because Moradi also adds a third crosslinker, a “stable crosslinker” in an amount as low as 1ppm. Moradi teaches that this crosslinker is almost insignificant, see [0032] which teaches that during enhanced oil recovery operations the labile crosslinker “greatly exceeds the stable crosslinker”. Also, [0033] teaches if small particles are desired, the more labile crosslinker is used. [0034] teaches to use as low as 1 ppm of stable crosslinker, but “again this can vary based on the needs of the application.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to omit the stable crosslinker in order to save money and expect a reasonable result because the Moradi teaches that this stable crosslinker is almost insignificant and one of ordinary skill would recognize that 1 ppm is so low that an omission would likely have no effect on the crosslinking and because Moradi teaches that the labile crosslinker is more important, indeed much more important, especially in EOR techniques.
Moradi teaches at [0018] teaches that at high temperature reservoirs, the PEI crosslinker functions, i.e. produces gelation. Moradi does not specifically teach: “capable of gelation at a temperature between 40-80 degrees Celsius”. This is functional language reciting a result of the method and does not involve any specific method steps. Because the method and composition is taught or fairly suggested by Moradi, the resulting functional language would necessarily happen. 

Claims 2 and 12:
 Moradi does not specifically teach:
wherein the polymer is at a concentration of  25- 35 mol% or 
Moradi is directed to teaching the use of in-situ gelation of acrylamide and AMPS using PEI and polyethylene glycol diacrylate, the same as Applicant, for the same purpose, to achieve sweep efficiency. Moradi is not specific as to the amounts, in fact does not discuss the amounts of acrylamide and AMPS. The Examiner finds that Moradi does not discuss the amount because this is a value easily arrived at by one having ordinary skill in the art and not critical to the invention or it would be mentioned. In fact, Applicant has shown no criticality to the amounts, going so far as to not even stating whether these amounts are mol  mol% or weight percent, which makes a huge difference. The claims may in fact be unexaminable for that reason. Because the level of skill in the art is high, someone having a PhD in chemistry and 5-10 years of experience; it would have been obvious to one having ordinary skill in the art to arrive at Applicant’s claimed concentration amounts as a matter of routine optimization of known variables since Applicant has not shown that these amounts solve any stated problem or produce unexpected results.

Claims 3 and 13:
Moradi teaches the polyethylene glycol diacrylate may be present in an amount of 9000 ppm, see [0021] and the PEI present in an amount of 200-1500, [0035] but this amount may “vary” depending on its use. Moradi teaches to use “Brightwater particles” which as Applicant is no doubt aware was developed by an industry consortium formed by BP, Chevron, Mobil and Nalco. There are several commercial products for various downhole conditions. The product lines are available in wide ranges of reservoir temperature and salinity.
Moradi does not specifically teach:
wherein the polymer comprises  50-95 mol% acrylamide
 5-50 mol% AMPS;
 100-2000 parts per million polyethylene glycol diacrylate; and wherein the crosslinker comprises  500-2000 parts per million polyethyleneimine.  
Moradi is directed to teaching the use of in-situ gelation of acrylamide and AMPS using PEI and polyethylene glycol diacrylate, the same as Applicant, for the same purpose, to achieve sweep efficiency. Moradi is not specific as to the amounts, in fact does not discuss the amounts of acrylamide and AMPS. The Examiner finds that Moradi does not discuss the amount because this is a value easily arrived at by one having ordinary skill in the art and not critical to the invention or it would be mentioned. In fact, Applicant has shown no criticality to the amounts, going so far as to not even stating whether these amounts are mol  mol% or weight percent, which makes a huge difference. The claims may in fact be unexaminable for that reason. Because the level of skill in the art is high, someone having a PhD in chemistry and 5-10 years of experience; it would have been obvious to one having ordinary skill in the art to arrive at Applicant’s claimed concentration amounts as a matter of routine optimization of known variables since Applicant has not shown that these amounts solve any stated problem or produce unexpected results. It is noted that the claim requires 50/50 acrylamide/AMPS which is ½ and ½ which saves the claims from being unexaminable. 50/50 is a ratio that does not depend on mol percent or weight percent.

Claims 4 and 14:
Moradi teaches the polyethylene glycol diacrylate may be present in an amount of 9000 ppm, see [0021] and the PEI present in an amount of 200-1500, [0035] but this amount may “vary” depending on its use. Moradi teaches to use “Brightwater particles” which as Applicant is no doubt aware was developed by an industry consortium formed by BP, Chevron, Mobil and Nalco. There are several commercial products for various downhole conditions. The product lines are available in wide ranges of reservoir temperature and salinity.
Moradi does not specifically teach:
wherein the polymer further comprises  80 mol% acrylamide;  20 mol% AMPS;  600 parts per million polyethylene glycol diacrylate.  
Moradi is directed to teaching the use of in-situ gelation of acrylamide and AMPS using PEI and polyethylene glycol diacrylate, the same as Applicant, for the same purpose, to achieve sweep efficiency. Moradi is not specific as to the amounts, in fact does not discuss the amounts of acrylamide and AMPS. The Examiner finds that Moradi does not discuss the amount because this is a value easily arrived at by one having ordinary skill in the art and not critical to the invention or it would be mentioned. In fact, Applicant has shown no criticality to the amounts, going so far as to not even stating whether these amounts are mol  mol% or weight percent, which makes a huge difference. The claims may in fact be unexaminable for that reason. Because the level of skill in the art is high, someone having a PhD in chemistry and 5-10 years of experience; it would have been obvious to one having ordinary skill in the art to arrive at Applicant’s claimed concentration amounts as a matter of routine optimization of known variables since Applicant has not shown that these amounts solve any stated problem or produce unexpected results. 

Claims 5 and 15:
Moradi teaches to use a high molecular weight PEI, 25,000 daltons, see [0059]. 
Moradi does not specifically teach:
wherein the polyethyleneimine has a molecular weight of  5,000-100,000 Daltons.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Moradi and use a PEI having Applicant’s claimed range of molecular weight because Moradi suggests a similar molecular weight and Applicant has not shown that the difference solves any stated problem or produces unexpected results.

Claims 6 and 16:
Moradi teaches to use a high molecular weight PEI, 25,000 daltons, see [0059]. 
Moradi does not specifically teach:
wherein the polyethyleneimine has a molecular weight of  60,000 Daltons.  
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Moradi and use a PEI having Applicant’s claimed range of molecular weight because Moradi suggests a similar molecular weight and Applicant has not shown that the difference solves any stated problem or produces unexpected results.

	Claims 7 and 17:
	Moradi teaches:
	wherein the polymer system undergoes gelation. [0061] teaches in-situ gelation.

	Claims 8 and 18:
	Moradi teaches:
	wherein the viscosity of the polymer system is  1-15 cp before undergoing gelation, see [0058] and FIG 4.

	 Claims 10 and 20:
	Moradi teaches:
	wherein gelation is capable of being delayed from  1 day to 3 weeks by varying the polymer concentration that includes acrylamide, 2-acrylamide-2-methylpropane sulfonic acid (AjMPS), polyethylene glycol diacrylate from  1000 parts per million to  5000 parts per million and varying the polyethyleneimine concentration from  500 parts per million to  2000 parts per million.
	The claim limitation is met because Moradi either teaches the claimed amounts or as stated above the amounts are obvious. Since the same composition is taught by Moradi, it can be fairly said that the composition will act in the same manner. Also,  [0024] teaches the purpose of the PEI is to delay the rate of gelation. [0045] teaches the rate of gelation with the PEI can be controlled as is known in the art and allow reasonable placement times in reservoirs up to 350 degrees F.

Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive.  
Applicant argues that Applicant does not teach “capable of gelation at a temperature between 40-80 degrees Celsius”. The rejection has been amended. 
Applicant concludes that without the stable crosslinker, the microparticles would not be possible. The Examiner respectfully disagrees. Crosslinking may be slowed, or lessened or weaker, but they would occur.
Regarding Applicant’s argument that Moradi uses the diacrylate compound as a crosslinker. This is true, but [0026] teaches this is a “cross linking monomer” and as such the monomer would become part of the polymer and polymer system, so the claim limitation is met.
The Examiner’s analysis of Applicant’s arguments begins with what the argument does not present: Applicant does not argue that the motivation suggested by the examiner renders the prior art either “unsatisfactory for it’s intended purpose” or  “teaches away” or even that the motivation to combine is improper or the proposed modification changes the principle of operation. Applicant’s arguments are directed to whether or not the inclusion of a stable crosslinker is or is not insignificant, offering as proof of significance the word count of the term. However, that does not address the rejection or whether the motivation would meet the test the case law has set for whether or not the modification of the prior art which is set forth below. 
The Examiner has examined the facts and the motivation of the instant modification against the facts and holdings set forth in what is believed to be the relevant case law below and has concluded that 1) the omission of a third crosslinker would not stop the creation of microparticles and 2) the omission of a third crosslinker would still render the invention operable. As set forth below ‘[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine’" (quoting Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165, 77 USPQ2d 1865, 1870 (Fed Cir. 2006) (citation omitted)). 
 Relevant case law copied from MPEP 2143:  
If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984) (Claimed device was a blood filter assembly for use during medical procedures wherein both the inlet and outlet for the blood were located at the bottom end of the filter assembly, and wherein a gas vent was present at the top of the filter assembly. The prior art reference taught a liquid strainer for removing dirt and water from gasoline and other light oils wherein the inlet and outlet were at the top of the device, and wherein a pet-cock (stopcock) was located at the bottom of the device for periodically removing the collected dirt and water. The reference further taught that the separation is assisted by gravity. The Board concluded the claims were prima facie obvious, reasoning that it would have been obvious to turn the reference device upside down. The court reversed, finding that if the prior art device were turned upside down it would be inoperable for its intended purpose because the gasoline to be filtered would be trapped at the top, the water and heavier oils sought to be separated would flow out of the outlet instead of the purified gasoline, and the screen would become clogged.). But see In re Urbanski, 809 F.3d 1237, 1244, 117 USPQ2d 1499, 1504 (Fed. Cir. 2016) (The patent claims were directed to a method of enzymatic hydrolysis of soy fiber to reduce water holding capacity, requiring reacting the soy fiber and enzyme in water for about 60-120 minutes. The claims were rejected over two prior art references, wherein the primary reference taught using a longer reaction time of 5 to 72 hours and the secondary taught using a reaction time of 100 to 240 minutes, preferably 120 minutes. The applicant argued that modifying the primary reference in the manner suggested by the secondary reference would forego the benefits taught by the primary reference, thereby teaching away from the combination. The court held that both prior art references "suggest[ed] that hydrolysis time may be adjusted to achieve different fiber properties. Nothing in the prior art teaches that the proposed modification would have resulted in an ‘inoperable’ process or a dietary fiber product with undesirable properties." (emphasis in original). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"Although statements limiting the function or capability of a prior art device require fair consideration, simplicity of the prior art is rarely a characteristic that weighs against obviousness of a more complicated device with added function." In re Dance, 160 F.3d 1339, 1344, 48 USPQ2d 1635, 1638 (Fed. Cir. 1998) (Court held that claimed catheter for removing obstruction in blood vessels would have been obvious in view of a first reference which taught all of the claimed elements except for a "means for recovering fluid and debris" in combination with a second reference describing a catheter including that means. The court agreed that the first reference, which stressed simplicity of structure and taught emulsification of the debris, did not teach away from the addition of a channel for the recovery of the debris.). Similarly, in Allied Erecting v. Genesis Attachments, 825 F.3d 1373, 1381, 119 USPQ2d 1132, 1138 (Fed. Cir. 2016), the court stated "[a]lthough modification of the movable blades may impede the quick change functionality disclosed by Caterpillar, ‘[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine’" (quoting Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165, 77 USPQ2d 1865, 1870 (Fed Cir. 2006) (citation omitted))
If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959) (Claims were directed to an oil seal comprising a bore engaging portion with outwardly biased resilient spring fingers inserted in a resilient sealing member. The primary reference relied upon in a rejection based on a combination of references disclosed an oil seal wherein the bore engaging portion was reinforced by a cylindrical sheet metal casing. The seal construction taught in the primary reference required rigidity for operation, whereas the seal in the claimed invention required resiliency. The court reversed the rejection holding the "suggested combination of references would require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate.").
	
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information  Patent Center and https://www.uspto.gov/patents/docx for information  filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /CHARLES R NOLD/ Primary Examiner, Art Unit 3674